On February 25, 1921, the grand jury of Crawford County, Missouri, returned an indictment against defendant and one Earl R. Stringfellow, charging that they jointly, on February 24, 1921, in Crawford County aforesaid, did unlawfully and wilfully manufacture, sell and give away certain intoxicating liquors, to-wit, one quart of whiskey for beverage purposes, etc. The case came on for trial at the June term, 1921, of said court and, on application of this appellant, he was granted a severance. At the same term of said court, he was placed upon trial before a jury who, after hearing the testimony, including that of defendant, returned a verdict of not guilty, and he was discharged.
At the former trial the court, by instruction numbered seven, declared the law of the case, as follows:
"The court instructs the jury that if you believe and find from the evidence that the defendant, Joseph Clinkingbeard, in Crawford County, Missouri, on the 24th day of February, 1921, did wilfully manufacture, for beverage purposes, intoxicating liquors, to-wit, *Page 30 
whiskey, you will find him guilty, as charged in the indictment and assess his punishment at a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for a term of not less than thirty days nor more than twelve months, or by both such fine and imprisonment."
Instruction two given in the former trial, reads as follows:
"The court instructs the jury that if you find and believe from the evidence that the defendant had no agency in the manufacture of intoxicating liquor, if you find any was manufactured, and that he merely attempted to screen the guilty party, he cannot be convicted of manufacturing intoxicating liquor, as charged in the indictment."
Said instructions seven and two, supra, substantially covered the main issues in the former trial, relating to the charges against this appellant. A large number of witnesses testified in behalf of the State at said trial, and eight or ten witnesses testified for defendant in respect to the issues aforesaid.
On October 4, 1921, the Prosecuting Attorney of Crawford County filed an information against appellant, charging him with having committed perjury in the former trial. It contains two counts, but as the jury returned a verdict herein on the first count against appellant, and assessed his punishment at two years and six months in the penitentiary, we will not consider the second count. The first count of said information alleges that it was a material question at the former trial as to whether this appellant had knowledge or information that certain stills, vessels, etc., and other equipment were used in the manufacture of whiskey; and certain yeast, sugar and raisins were used in his building, as a store, in Steelville, Crawford County, Missouri, during the month of and on and prior to the 24th day of February, 1921; and whether any whiskey was made on said premises during said month; and *Page 31 
whether appellant ever made, or assisted in making, any whiskey, in the month of February, 1921, at his store aforesaid, or at any other time prior thereto; and whether he had any material, such as yeast, sugar or raisins in his store or on his premises aforesaid; and whether appellant knew how said stills, worms, vessels, yeast, sugar or raisins, which were found in his store, came to be there, or who put them there; and whether appellant was down in the hole or excavation on the premises and under the building occupied by him on February 24, 1921, when he went to the town of Cuba. Said first count then charges that appellant, on the former trial, feloniously, wilfully, corruptly, knowingly and falsely, before the court and jury aforesaid, did swear, in substance, that he had no knowledge that stills, worms, vessels, yeast, sugar, raisins, or other equipment or materials used in the manufacture of whiskey were on his premises or in the building occupied by him, until he walked into his said store, on the night of February 24, 1921, on his return from Cuba, and that there was nothing of the above nature used in the manufacture of whiskey on his premises or under said store; and that he never made or assisted in making whiskey or liquor of any kind at his store or premises aforesaid; and that he did not have any of the above materials in February, 1921, or at any time in his place of business, or on said premises; and that he did not know how the above articles used to manufacture whiskey found in said store and on his premises came to be there; and that he did not put them in said store or on said premises, and knew nothing about them; and that he was not down in the hole or excavation on said premises on the afternoon of February 24, 1921.
The first count then charges that appellant did know that the above articles, used in manufacturing whiskey, were in his building, and on his premises aforesaid, prior to his return from Cuba on the evening of February 24, 1921; that in fact said articles used in the *Page 32 
manufacture of whiskey were in said store, and on said premises, when appellant left said store on the afternoon of February 24, 1921, and were known by him to be there at that time. It further charges that appellant had made, and assisted in making, whiskey at his store, and on his premises aforesaid; and that whiskey was so made at said place on February 24, 1921, and prior thereto, during said month of February, 1921, which said fact appellant well knew. It is averred that appellant did have the articles aforesaid on his premises aforesaid, and knew they were being used to manufacture whiskey, aside from what Earl Stringfellow told him; that appellant put said articles in said store, and on said premises, to be used in manufacturing whiskey, and knew they were being used for that purpose, etc. Said first count then concludes by charging that appellant did feloniously, wilfully, corruptly, knowingly and falsely commit wilfull and corrupt perjury, etc.
Appellant was arraigned and entered his plea of not guilty.
Appellant filed a motion to quash said information, because it did not charge any offense, etc. Said motion to quash was overruled. Thereupon appellant herein filed a plea of former adjudication and former jeopardy, and alleged therein that the charge as to whether or not he was guilty of having manufactured whiskey, on February 24, 1921, had been submitted to a jury, on a trial of the case against him, wherein he was charged with the commission of said offense, and that a jury had found him not guilty of said charge; that the verdict in his favor so returned was based upon the testimony and evidence that would be offered by the State in the present cause; that the evidence in this case, to support the information herein, would have supported the indictment in the former case; that in order for the jury to return a verdict of guilty in the present cause, it would be necessary that the finding upon the facts would be contrary to the facts found by the jury under *Page 33 
the indictment aforesaid when he was acquitted; that by reason of the foregoing, there has been a former adjudication rendered upon the testimony that would be necessary to support the information filed in the present case, and he had been placed in jeopardy; that if a verdict of guilty should be returned in this case, it would be a contradiction of the verdict returned under said indictment.
Appellant offered in evidence the record of the court showing a severance in this cause. He also offered in support of his plea of former adjudication, etc., supra, the record of the former trial and judgment of acquittal, the indictment, the information herein and all the testimony offered on the trial of the former case, including the instructions of the court.
Appellant's plea of former adjudication was overruled, and the defendant's motion to require the State to elect on which assignment of perjury set out in the information it would go to trial, was likewise overruled.
At the trial of this case, the State offered substantial testimony tending to support the charges contained in the first count of said information. As disclosed by the record, much of the evidence given in the present case was covered by the testimony of most of the witnesses in the former litigation, although additional evidence was offered by the State in this case which did not appear at the former trial.
Appellant offered a demurrer to the evidence at the conclusion of the State's case, which was overruled, and likewise offered a similar demurrer at the close of the whole case, which was also overruled.
That part of instruction one given in this case, relating to the crime of perjury, reads as follows:
". . . if you further find from the evidence that the said defendant, Joseph Clinkingbeard, at the city of Steelville, Crawford County, Missouri, and on the ____ day of June, 1921, on the trial of said cause, and before said jury, did wilfully, falsely and corruptly swear and testify that he never did make, or assist in making, *Page 34 
any whiskey, you will find him guilty of perjury, as charged in the 1st count of the information, for falsely swearing that he never had made, or assisted in making any whiskey, and assess his punishment at imprisonment in the State Penitentiary for a term of not less than two nor more than seven years."
Defendant, in due time, filed motions for a new trial and in arrest of judgment, both of which were overruled, and an appeal granted him to this court. He was unable to give the appeal bond required in the case, and has been confined in the penitentiary since the 22nd day of October, 1921.
I. At the conclusion of the State's testimony, counsel for appellant interposed a demurrer thereto, which was overruled. Instead of standing on the demurrer, appellant elected to, and did submit to the jury the testimony of himself andDemurrer to  other witnesses, on the merits of the controversy.Evidence.    In so doing, he waived his right to be heard here on said demurrer, as the jury were then bound to consider the case with reference to all the testimony offered on both sides. [State v. Wilson, 237 S.W. (Mo.) l.c. 778; Simpson v. Wells, 237 S.W. (Mo.) l.c. 523 and cases cited; State v. Wells, 234 S.W. (Mo.) l.c. 827; Burton v. Holman, 231 S.W. (Mo.) l.c. 632; State v. Ray, 225 S.W. (Mo.) l.c. 973; State v. Lippman, 222 S.W. (Mo.) l.c. 439; State v. Belknap, 221 S.W. (Mo.) l.c. 45; State v. Mann, 217 S.W. (Mo.) l.c. 69; Lareau v. Lareau, 208 S.W. l.c. 243.]
In view of the law as declared in the above cases, the foregoing contention must be overruled.
II. It is strenuously insisted by counsel for appellant that the latter's plea in abatement and former jeopardy should have been sustained and defendant discharged. In passing upon this question it is well to have before us the sections ofFormer     our statute under which appellant was prosecuted inJeopardy.  both actions. *Page 35 
Section 6588, Revised Statutes 1919, under which he wasformerly prosecuted, reads as follows:
"It shall be unlawful for any person, firm, association or corporation, his, its or their agents or employees, to manufacture, sell, give away or transport intoxicating liquors within, import the same into, or export the same from the State of Missouri for beverage purposes, except as hereinafter provided. [Laws 1919, p. 408.]"
Section 6604, Revised Statutes 1919, provides for the punishment of offenses under said Section 6588, as follows:
"Any person convicted of any violation of the provisions of this article shall, for the first conviction, be punished by a fine in a sum of not less than one hundred dollars, nor more than one thousand dollars, or by imprisonment in the county jail for a period of not less than thirty days nor more than one year, or by both such fine and imprisonment; . . ."
Section 3712, Revised Statutes 1919, reads as follows:
"The term `felony,' when used in this or any other statute, shall be construed to mean any offense for which the offender, on conviction, shall be liable by law to be punished with death or imprisonment in the penitentiary, and no other."
Section 3714, Revised Statutes 1919, provides that:
"The term `misdemeanor,' as used in this or any other statute, shall be construed as including every offense punishable only by fine or imprisonment in a county jail, or both."
Section 3126, Revised Statutes 1919, under which defendant was prosecuted in this action, reads as follows:
"Every person who shall wilfully and corruptly swear, testify or affirm falsely to any material matter, upon any oath or affirmation, or declaration, legally administered, in any cause, matter or proceeding, before any court, tribunal or public body or officer, and whoever shall falsely, by swearing or affirming, take any oath prescribed *Page 36 
by the Constitution of this State, or any law or ordinance thereof, when such oath shall be legally administered, shall be deemed guilty of perjury."
Section 3127, Revised Statutes 1919, provides that:
"Every person who shall be convicted of willful and corrupt perjury shall be punished in the following cases, as follows: . . . third, for perjury committed in any other case wherein the punishment is not otherwise prescribed by law, by imprisonment in the penitentiary for a term not exceeding seven years."
It is manifest from the foregoing, that appellant was charged in the former action with the commission of a misdemeanor, and was prosecuted in this action, for an entirely different offense, to-wit, a felony. The proof in both cases to some extent may have covered the same field. The appellant may have been acquitted in the former case, on testimony other than that given by him on the witness stand, yet, if the jurors in the present action, found from the testimony, that he knowingly, and feloniously testified falsely as to material facts in the former case in order to secure an acquittal, they were justified in convicting him of perjury. Upon a full consideration of the authorities, we have reached the conclusion, that if a defendant in a criminal case is guilty of perjury, in testifying to material facts in order to secure an acquittal, he may be prosecuted therefor, although he may have been acquitted on other than the false testimony given in his own behalf.
It evidently was the purpose of the law-making power to keep the fountains of justice pure, by punishing litigants for knowingly committing perjury in the trial of lawsuits while testifying to material facts therein. The General Assembly has seen fit to enact a law making it a misdemeanor to manufacture, etc., whiskey for beverage purposes. The same body has likewise declared that if a litigant in the trial of a misdemeanor case commits perjury, by wilfully and knowingly swearing to material facts which are untrue, he may be prosecuted, and convicted *Page 37 
of a felony. This is true though the testimony of both trials be based on substantially the same facts. [Secs. 6558, 6604, R.S. 1919; Secs. 3126, 3127, R.S. 1919; State v. Tedder, 242 S.W. (Mo.) l.c. 893, and cases cited; State v. Ruddy, 287 Mo. l.c. 63, 228 S.W. l.c. 762; State v. Jennings, 278 Mo. l.c. 552, 213 S.W. 421; State v. Hardiman, 277 Mo. l.c. 233, 209 S.W. 879; State v. Schyhart, 199 S.W. (Mo.) l.c. 209, 210; State v. Pace, 269 Mo. l.c. 687, 192 S.W. 428; State v. Moran, 216 Mo. 550, 115 S.W. 1126; State v. Ackerman, 214 Mo. l.c. 332, 113 S.W. 1087; State v. Oakes, 202 Mo. l.c. 100, 100 S.W. 434; State v. Laughlin,180 Mo. 342; State v. Faulkner, 175 Mo. l.c. 568; State v. Williams,152 Mo. 115; State v. Day, 100 Mo. l.c. 249; State v. Wakefield,73 Mo. 549; Allan v. United States, 194 Fed. l.c. 666, 39 L.R.A. (N.S.) 385; Teague v. Commonwealth, 189 S.W. (Ky.) l.c. 909-10, and cases cited; Smith v. State, 91 Ark. 200; People v. Albers,137 Mich. 679; State v. Smith, 119 Minn. 107; State v. Caywood,96 Iowa 372; State v. Cary, 159 Ind. 504; Morey v. Commonwealth,108 Mass. 433; Hooper v. State, 30 Tex. App. 412[30 Tex. Crim. 412], 17 S.W. 1066; Carter v. McClaughry, 183 U.S. 365; Gavieres v. United States,220 U.S. 338; Morgan v. Devine, 237 U.S. 632; 8 Ruling Cas Law, sec. 133, p. 148, and cases cited; 16 Corpus Juris, p. 243, sec. 380.]
In the recent case of State v. Tedder, 294 Mo. 390, in discussing the foregoing subject, we said:
"On the facts presented by the record in this case, the charge of larceny and that of perjury relate to entirely different offenses. It is true that defendant was acquitted of grand larceny, but if he committed perjury in swearing that he bought the Parmley chickens from Stone and Cole on the night of April 27, 1920, he was liable to prosecution therefor, under the law, regardless of the larceny acquittal."
The foregoing quotation is fully sustained by the above cases.
Tested upon either principle or authority, we have reached the conclusion, that appellant's plea of former *Page 38 
adjudication and former jeopardy was properly overruled.
III. It is contended by appellant that, at the close of the case, his demurrer to the evidence should have been sustained, and defendant discharged. In the preceding statement, we have set out the charges made in the first count of the information, as to what occurred at the former trial. In order to passSubstantial  upon the above demurrer intelligently, we have readTestimony.   the eight hundred-page transcript in this case, which contains the testimony of both trials. Appellant testified at the former trial as a witness in his own behalf. His examination in chief, as well as the cross-examination, took a wide range, and covered the matters referred to in said first count of the information. In the trial of the present case, the jurors had before them the testimony of defendant given at the former trial, and the first count of the information containing the charges of perjury lodged against him. The State thereupon produced as witnesses in this case, C.A. Cavanaugh, C.H. Halbert, Lee Brickey, J.F. Mullen, Fred C. Peetz and others, whose testimony, if true, was amply sufficient to convict defendant of perjury in the former trial.
Appellant's counsel insist that the testimony of the State's witnesses relating to the charge of perjury, is unworthy of belief, and that this court should treat it accordingly. It was the peculiar province of the jury to pass upon the credibility of the witnesses and of the weight to be given their testimony. These witnesses were before the trial court and jury. The latter found from the testimony in the case that defendant had committed perjury in the former trial. The trial judge, who heard these witnesses testify, overruled appellant's motion for a new trial and upheld his conviction.
Considering the case from every viewpoint, we are of the opinion that defendant was convicted upon substantial evidence, and that his conviction should stand. *Page 39 
The judgment below is accordingly affirmed. White, and Reeves,CC., concur.